Citation Nr: 1826293	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-08 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date earlier than February 9, 2006 for the award of service connection for scar, residual shell fragment wound, left lower extremity.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1969 to December 1971.  His discharge character was upgraded from Under Other Than Honorable Conditions to Under Honorable Conditions.  He was awarded the Purple Heart Medal and the Army Commendation Medal.

These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2009 and July 2011 rating decisions of U.S. Department of Veterans Affairs (VA) Regional Offices (ROs).  The November 2009 rating decision denied an earlier effective date for service connection of scar, residuals shell fragment wound, left lower extremity, which had been evaluated as 10 percent effective February 10, 2006 under diagnostic code 7804 of 38 C.F.R. § 4.118 (2009).  The appellant timely appealed the November 2009 rating decision with a notice of disagreement received by VA in January 2010.  The July 2011 rating decision, in pertinent part, denied service connection for PTSD.  The appellant timely appealed the July 2011 rating decision with a notice of disagreement received by VA in May 2012.  After an RO issued a statement of the case for both issues in March 2013, the appeal was perfected with the timely filing of a substantive appeal in the same month.

During the pendency of the appeal, in an April 2013 rating decision, the RO assigned separate 10 percent evaluations for the Veteran's scar under diagnostic codes 7801 (deep, nonlinear scar) and 7804 (painful scar) of 38 C.F.R. § 4.118 (2012).  The 10 percent evaluation for deep, nonlinear scar was assigned an effective date of February 9, 2006.  The 10 percent evaluation for painful scar was assigned an effective date of January 31, 2010.

In his March 2013 substantive appeal and in a November 2013 statement, the appellant indicated that he would like to testify before a Veterans Law Judge at a local VA office.  In December 2015, the appellant was informed by voice message and by mail that a hearing has been scheduled for January 27, 2016.  In written communication received by VA on January 11, 2016 and in a January 14, 2016 voice message to VA, the appellant withdrew his hearing request.  Based on the latest communication from the appellant, the Board finds that the hearing request made in March 2013 and November 2013 has been withdrawn and that there is no pending hearing request in this appeal.

In a pro se election form signed by him in March 2018, the appellant indicated that he wishes to represent himself.  The March 2018 form is the latest communication the Board received from the appellant.

FINDINGS OF FACT

1.  On February 9, 2006, the appellant filed an informal claim.

2.  In a June 2006 rating decision, the RO granted service connection for scar, residual shell fragment wound, left lower extremity and assigned an effective date of February 10, 2006.  (The effective date was subsequently administratively corrected to February 9, 2006 in an April 2013 rating decision.)  Neither a notice of disagreement nor new and material evidence was received within one year of the June 2006 rating decision.

3.  In June 2009, the appellant filed a claim for an earlier effective date for the grant of service connection for scar, residual shell fragment wound, left lower extremity.

4.  In the absence of a timely appeal or new and material evidence within one year of the June 2006 rating decision with respect to the assigned effective date, that decision is final; an effective date prior to February 9, 2006 for the grant of service connection for scar, residual shell fragment wound, left lower extremity is not assignable.

5.  The competent and probative evidence is against a finding that the Veteran has PTSD.

CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 10, 2006 for the award of service connection for scar, residual shell fragment wound, left lower extremity have not been met. 38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.1, 3.104, 3.105(a), 3.155, 3.156, 3.157, 3.159, 3.114, 3.186, 3.400 (2017); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C. §§ 1101, 1110, 1112-13, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal: Claim of Earlier Effective Date

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a). 

As in effect prior to March 24, 2015, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400. 

The provisions of 38 U.S.C. § 5110 refer to the date an "application" is received. The "date of receipt" means the date on which a claim, information or evidence was received by VA. 38 C.F.R. § 3.1(r).  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999).  The benefit sought must be identified (see Stewart v. Brown, 10 Vet. App. 15, 18 (1997)), but need not be specific (see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992)).  While VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

The U.S. Court of Appeals for Veterans Claims (CAVC) has made it clear that the date of the filing of a claim is controlling in determinations as to effective dates.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 (1997); Wright v. Gober, 10 Vet. App. 343 (1997). In Lalonde, the CAVC stated that the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Similarly, in Williams v. Gober, 10 Vet. App. 447, 451 (1997), the CAVC held that an effective date for the grant of service connection will not be any earlier than the date of receipt of claim, in cases such as this one, where the claim upon which the award is granted is filed more than one year after the claimant's separation from service.

In this case, on February 9, 2010, the appellant filed an informal claim.  The RO, in a June 2006 rating decision, granted service connection for scar, residual shell fragment wound, left lower extremity and assigned an effective date of February 10, 2006.  (The effective date was subsequently administratively corrected to February 9, 2006 in an April 2013 rating decision.)  In June 2009, the appellant filed a claim for an earlier effective date for the grant of service connection for scar, residual shell fragment wound, left lower extremity.

The appellant did not assert entitlement to an earlier effective date the grant of service connection for scar, residual shell fragment wound, left lower extremity until he filed the June 2009 claim.  To this end, the CAVC has held that when an effective date is assigned in a final, unappealed rating decision, a claimant cannot attempt to overcome the finality of that prior rating decision by raising "a freestanding claim" for an earlier effective date.  See Rudd, 20 Vet. App. at 300. 

The record does not include a notification letter to the appellant for the June 2006 rating decision.  However, VA is presumed to have properly discharged its official duties under the "presumption of regularity."  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."  (quoting Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed.Cir.2009)).  Thus, the presumption is overcome only in the face of "clear evidence to the contrary."  Parks v. Shinseki, 716 F.3d 581, 584 (Fed. Cir. 2013) (quoting Rizzo, 580 F.3d at 1292).  The appellant or the evidence of record (i.e., returned mail) has not rebutted the presumption in his contentions throughout the appeal period.

As the June 2006 rating decision is final with respect to the assigned effective date for the award of service connection for lower back disability, the appellant subsequent claim for scar, residual shell fragment wound, left lower extremity, an effective date prior to February 9, 2010 is considered a free-standing claim.  As such, and consistent with Rudd, neither the RO nor the Board has jurisdiction to adjudicate the merits of any such free-standing claim for an earlier effective date for the benefit awarded.  The appellant's claim must, therefore, be dismissed.

II.  Service Connection: PTSD

The appellant contends that he is entitled to service connection for PTSD.  After reviewing the pertinent evidence of record, the Board finds that the competent and probative evidence is against a finding that the Veteran has PTSD.  Thus, the Board denies the claim.  The reasons and bases for this decision will be explained below.

A.  Duty to Assist

VA has a duty to provide veterans with assistance in substantiating a claim.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In a February 2018 informal hearing presentation, the Veteran's former representative requested a new examination because although the June 2011 VA examiner stated that the Veteran does not meet the criteria for a PTSD diagnosis, the examiner noted that the Veteran was diagnosed with very mild PTSD symptoms in February 2008, and because the examination was conducted seven years ago.  However, the evidence of record fails to demonstrate that the last VA examination, conducted in June 2011, was inadequate, or that the Veteran's psychiatric symptoms had worsened since that examination.  See Palczewski v. Nicholson, 
21 Vet. App. 174, 182-83 (2007) (first citing 38 U.S.C. § 5103A(d)(2); and then citing Caluza v. Brown, 7 Vet. App. 498, 505 (1995)) (denying entitlement to a new medical examination because there was no evidence showing a change in condition and no allegation that the disability in question had worsened).  The mere passage of time does not necessitate a new medical examination.  Id.  With respect to a diagnosis with very mild PTSD symptoms in February 2008, the Board weighs the probative value of such evidence in this decision.

Given the above, the Board will proceed to the merits.

B.  General Legal Principles

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "'(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). 

Service connection cannot be established without a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); 38 C.F.R. § 3.303.  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for 
VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to . . . filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires (1) medical evidence diagnosing PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD.  Cohen, 10 Vet. App. at 140.  If a PTSD claim is based on an in-service personal assault, medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).    

The Board must consider all the evidence of record and make appropriate competence, credibility, and weight determinations.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

A veteran is competent to report symptoms and experiences observable by her or his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a). Here, the Board finds the appellant credible, as the statements provided by the appellant are detailed and consistent.

C.  Analysis

The Board finds that the weight of the evidence is against a finding of a current PTSD disability.

The Veteran underwent two evaluations that showed no PTSD.  In June 2011, a VA examiner found that concluded that the Veteran "does not meet diagnostic criteria for any mood-related disorder," and that the Veteran "does not describe symptoms of numbing and avoidance consistent with PTSD."  There is also no indication that he meets diagnostic criteria for any substance abuse/dependence related disorder.  Moreover, at a February 2008 psychiatry outpatient examination, a psychiatry nurse practitioner noted that the Veteran has "very mild" symptoms of PTSD but that he does not meet the criteria for a full diagnosis.

The Board also notes that although a February 2008 primary care outpatient note indicates a positive result for a PTSD screening test, that result was preliminary and led to a referral to the full evaluation in the same month, referenced above, that indicated no diagnosis.  Moreover, to the extent that the positive result is probative, it is outweighed by multiple subsequent PTSD screening tests indicating negative results in March 2010, April 2012, May 2013, and April 2014.  Most significantly, the March 2010 screening report notes: "The results of the PTSD screen have been reviewed.  I have personally evaluated the patient including inquiry about feelings of hopelessness, suicidal thoughts, suicide plan if thoughts are present, and prior suicide attempts.  Based on the evaluation, the following disposition plan will be implemented:  No mental health condition requiring further intervention."

In a March 2013 statement, the Veteran questioned the qualifications of the June 2011 examiner as not having a PhD.  However, the record reflects that the examiner does, indeed, possess a doctorate degree.  More broadly, mental health professionals are presumed to know and apply the Diagnostic and Statistical Manual of Mental Disorders (DSM) when examining for PTSD.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (stating that mental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis).

The Board acknowledges the Veteran's contentions, in a November 2013 statement and elsewhere, that he has PTSD.  Although he is competent to describe his symptoms, the Veteran does not have the medical expertise to diagnose himself with PTSD, a psychiatric disorder.  See Jandreau, 492 F.3d at 1376-77 (noting general competence of laypersons to testify as to symptoms, but not to provide a medical diagnosis); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (noting that a veteran did not have the legal or medical knowledge to "narrow the universe of his claim or his current condition to [a specific disorder]"); 38 C.F.R. § 4.97.  Therefore, although found to be credible, the Board places no weight on the Veteran's contentions of self-diagnosis because he lacks competence on this topic.

Furthermore, the Board recognizes that the Veteran was awarded the Purple Heart, and as such the evidence shows exposure to combat stressors as consistent with his service.  However, a grant of service connection for PTSD also requires a diagnosis of PTSD during the claims period.

The Board finds the preponderance of the relevant, competent evidence weighs against finding a current diagnosis of PTSD.  In this regard, two psychiatric examinations and multiple contemporary PTSD screening tests outweigh the sole, earlier positive PTSD screening test.  As such, the Board finds that the Veteran does not currently have a disability and the first element of service connection is not met.  Therefore, service connection for PTSD is not warranted.

On a final note, there can be no doubt that the Veteran rendered honorable and faithful combat service for which the Board is grateful, and that he is sincere in his belief that his combat experiences have left him with PTSD.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted for PTSD at this time.  The Board has weighed the evidence of record, and finds that the preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



	(CONTINUED ON NEXT PAGE)


ORDER

The appeal for an effective date earlier than February 9, 2006 for the award of service connection for scar, residual shell fragment wound, left lower extremity is dismissed.

Service connection for PTSD is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


